Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 1 of 30 Page ID #:34



 1   Stephen McArthur (State Bar No. 277712)
     stephen@smcarthurlaw.com
 2   Thomas Dietrich (State Bar No. 254282)
     tom@smcarthurlaw.com
 3   THE MCARTHUR LAW FIRM, P.C.
     9465 Wilshire Blvd., Ste. 300
 4   Beverly Hills, CA 90212
     Telephone: (323) 639-4455
 5
     Attorneys for Plaintiff Thrive
 6   Natural Care, Inc.
 7
 8                              UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11   THRIVE NATURAL CARE, INC.,                Case No. 2:21-cv-2022-DOC-KES
12                Plaintiff,                   PLAINTIFF’S OPENING BRIEF IN
                                               SUPPORT OF MOTION FOR
13         v.                                  PRELIMINARY INJUNCTION
14   LE-VEL BRANDS, LLC,                       Hon. David O. Carter
                                               United States District Court Judge
15                Defendant.                   Hearing Date: April 12, 2021
                                               Time: 8:30 a.m.
16                                             Courtroom: 9D
17
18
19
20
21
22
23
24
25
26
27
28


        PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 2 of 30 Page ID #:35



 1                                               TABLE OF CONTENTS
 2
 3   I.       INTRODUCTION ........................................................................................... 1
 4   II.      STATEMENT OF FACTS .............................................................................. 3
 5   III.     LEGAL ARGUMENT .................................................................................... 8
 6            A.        Legal Standard for a Preliminary Injunction ........................................ 9
 7            B.   Thrive is Likely to Succeed on the Merits of Its Infringement Claims
              Against LBL .................................................................................................. 10
 8
                        1.       THRIVE Marks are Registered and Protectable....................... 10
 9
                        2.       Protection Over Thrive’s Standard Character Marks is
10                                     “Extremely Broad” Under Ninth Circuit Law................ 11
11                      3.       THRIVE SKIN Products are Likely to Cause Confusion
                                     With the THRIVE Marks for Skincare Products ........... 12
12
                                 a.        The THRIVE Marks are strong ...................................... 13
13
                                 b.        The goods are identical and in direct competition ......... 14
14
                                 c.    The marks THRIVE and THRIVE SKIN are substantially
15                               similar ....................................................................................... 15
16                               d.        Thrive’s consumer survey shows actual confusion ........ 17
17                               e.        The parties’ marketing channels are convergent ............ 18
18                               f.        Degree of consumer care favors Thrive ......................... 19
19                               g.        Expansion of product lines favors Thrive ...................... 19
20                               h.    LBL uses THRIVE SKIN marks with full knowledge of
                                 Thrive’s rights in the THRIVE Marks ...................................... 20
21
                                 i.        Balancing the factors favors likelihood of confusion .... 21
22
                        C.       Irreparable Harm to Thrive is Presumed and Can Be Shown .. 21
23
                        D.       The Balance of Hardships Favors Thrive ................................. 23
24
                        E.       The Public Interest Favors an Injunction .................................. 24
25
                        F.       Bond, If Any, Should Be Modest ............................................. 24
26
     Conclusion ............................................................................................................... 25
27
28

                                                                    i
            PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 3 of 30 Page ID #:36



 1                                             TABLE OF AUTHORITIES
 2   Cases
 3   All. for the Wild Rockies v. Cottrell, 632 F.3d 1127 (9th Cir. 2011) ........................... 10
 4   Am. Rena Int’l Corp. v. Sis-Joyce Int’l Co., 534 F. App’x 633 (9th Cir. 2013)........... 24
 5   AMF, Inc. v. Sleekcraft Boats, 599 F.2d 341 (9th Cir.1979) ...................... 12 , 17 , 18
 6   AOP Ventures, Inc. v. Steam Dist., LLC, No. 15-cv-1586-VAP (C.D. Cal. Oct.
      11, 2016) .................................................................................................................... 17
 7
     Brookfield Comms., Inc. v. West Coast Ent. Corp., 174 F.3d 1036 (9th Cir.
 8     1999) .................................................................................................... 9, 10, 11, 20, 21
 9   Brooklyn Brewery Corp. v. Black Ops Brewing, Inc., 156 F. Supp. 3d 1173
       (E.D. Cal. 2016) .................................................................................................. 11, 20
10
     Cadence Design Sys. v. Avant! Corp., 125 F.3d 824 (9th Cir. 1997)........................... 24
11
     Cf. Glow Indus., Inc. v. Lopez, 252 F. Supp. 2d 962 (C.D. Cal. 2002) ............ 13, 15, 20
12
     Conversive, Inc. v. Conversagent, Inc., 433 F. Supp. 2d 1079 (C.D. Cal. 2006).. 14, 15,
13    16
14   Dallas Cowboys Football Club, Ltd. v. Am.’s Team Props., Inc., 616 F. Supp.
      2d 622 (N.D. Tex. 2009) ........................................................................................... 18
15
     Dep Corp. v. Opti-Ray, Inc., 768 F. Supp. 710 (C.D. Cal. 1991) ................................ 19
16
     Dr. Seuss Enters., L.P. v. Penguin Books USA, Inc., 109 F.3d 1394 (9th Cir.
17    1997) .......................................................................................................................... 13
18   Dreamwerks Prod. Group, Inc. v. SKG Studio, 142 F.3d 1127 (9th Cir. 1998) ... 14, 15,
      16
19
     E. & J. Gallo Winery v. Gallo Cattle Co., 967 F.2d 1280 (9th Cir. 1992)................... 13
20
     E.J. Gallo Winery v. Pasatiempos Gallo, 905 F. Supp. 1403 (E.D. Cal. 1994) ........... 18
21
     Electropix v. Liberty Livewire Corp., 178 F. Supp. 2d 1125 (C.D. Cal. 2001) .... 14, 15,
22     16, 17, 19
23   Fiji Water Co., LLC v. Fiji Mineral Water USA, LLC, 741 F. Supp. 2d 1165
       (C.D. Cal. 2010) ...................................................................................... 20, 23, 24, 25
24
     Goto.com, Inc. v. Walt Disney Co., 202 F.3d 1199 (9th Cir. 2000) ..... 9, 13, 14, 15, 19,
25    20, 21
26   Henderson v. Lindland, No. CV 11-01350-DDP (C.D. Cal. Mar. 21, 2013) ......... 13, 14
27   Johnson Controls v. Phoenix Control Sys., 886 F.2d 1173 (9th Cir. 1989) ................... 9
28   Johnson v. Couturier, 572 F.3d 1067 (9th Cir. 2009) ............................................ 10, 24
                                                                      ii
          PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 4 of 30 Page ID #:37



 1   Kraft Foods Grp. Brands LLC v. Cracker Barrel Old Country Store, Inc., 735
       F.3d 735 (7th Cir. 2013) ............................................................................................ 22
 2
     Kreation Juicery, Inc. v. Shekarchi, No. 2:14-cv-00658, 2014 WL 7564679
 3     (C.D. Cal. Sep. 17, 2014) .......................................................................................... 10
 4   LGS Architects, Inc. v. Concordia Homes, 434 F.3d 1150 (9th Cir. 2006) ............. 9, 21
 5   Moroccanoil, Inc. v. Marc Anthony Cosmetics, Inc., 57 F. Supp. 3d 1203 (C.D.
      Cal. 2014) ............................................................................................................ 13, 14
 6
     Moroccanoil, Inc. v. Zotos Int’l, Inc., 230 F. Supp. 3d 1161 (C.D. Cal. 2017) ........... 25
 7
     Ossur hf v. Manamed Inc., 331 F. Supp. 3d 1005 (C.D. Cal. 2017) ...................... 23, 24
 8
     Pharmacia Corp. v. Alcon Labs., Inc., 201 F. Supp. 2d 335 (D.N.J. 2002)................. 18
 9
     Playboy Enters., Inc. v. Netscape Comm. Corp., 354 F.3d 1020 (9th Cir. 2004) ........ 18
10
     Pom Wonderful LLC v. Hubbard, 775 F.3d 1118 (9th Cir. 2014) .... 10, 11, 12, 15, 16,
11     17, 18, 19
12   Seed Servs., Inc. v. Winsor Grain, Inc., 868 F. Supp. 2d 998 (E.D. Cal. 2012)..... 21, 24
13   Starbucks Corp. v. Heller, No. CV 14-01383-MMM (C.D. Cal. Nov. 26, 2014) ....... 22
14   Starbucks Corp. v. Hitman Glass, Corp., No. 2:16-CV-03937-ODW(PJW)
       (C.D. Cal. Oct. 20, 2016) .......................................................................................... 13
15
     Stark v. Diageo Chateau & Estate Wines Co., 907 F. Supp. 2d 1042 (N.D. Cal.
16     2012) .................................................................................................................... 19, 20
17   Stuhlbarg Int’l Sales v. John D. Brush Co., 240 F.3d 832 (9th Cir. 2001 ................... 22
18   SunEarth, Inc. v. Sun Earth Solar Power Co., 846 F. Supp. 2d 1063 (N.D. Cal.
       2012) .......................................................................................................................... 20
19
     Surfvivor Media, Inc. v. Survivor Prods., 406 F.3d 625 (9th Cir. 2005)................ 12, 13
20
     Suzie’s Brewery Co. v. Anheuser-Busch Cos., No. 3:21-cv-178-SI (D. Or. Feb.
21     9, 2021) ........................................................................................................................ 9
22   Synoptek, LLC v. Synaptek Corp., 309 F. Supp. 3d 825 (C.D. Cal. 2018) ............. 12, 17
23   Thane Int’l v. Trek Bicycle Corp., 305 F.3d 894 (9th Cir. 2002) ................................. 18
24   Van De Kamp v. Tahoe Reg’l Planning Agency, 766 F.2d 1319, 1326 amended,
       775 F.2d 998 (9th Cir. 1985) ..................................................................................... 24
25
     Vineyard House, LLC v. Constellation Brands U.S. Ops., Inc., No. 4:19-cv-
26     01424-YGR (N.D. Cal. Jan. 26, 2021) .................................................................. 9, 22
27
28

                                                                     iii
          PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 5 of 30 Page ID #:38



 1   Statutes
 2   15 U.S.C. § 1116(a) ...................................................................................................... 26
 3   H.R. 6196-116th Congress (2019-2020), Sec. 6............................................................. 9
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                  iv
          PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 6 of 30 Page ID #:39



 1                 MEMORANDUM OF POINTS AND AUTHORITIES
 2 I.      INTRODUCTION
 3         This action concerns Defendant Le-Vel Brands, LLC’s (“LBL”) infringement
 4   of federally-registered trademarks owned by Plaintiff Thrive Natural Care, Inc.
 5   (“Thrive”). LBL is selling identical skincare products under a mark that is identical to
 6   Thrive’s registered and incontestable trademarks. Because Thrive can demonstrate a
 7   likelihood of success on its infringement claims, a likelihood of irreparable harm is
 8   presumed under the newly amended Lanham Act. Allowing LBL to continue to sell its
 9   infringing skincare products will cause Thrive to lose business and consumer
10   goodwill. A preliminary injunction is thus warranted to return to the pre-infringement
11   status quo and prevent further harm to Thrive during the course of this case.
12          Since 2013, Thrive built an impeccable reputation for producing all-natural,
13   organic skincare products using regenerative business methods that are good for the
14   environment and communities. Customers buy Thrive products knowing they are
15   made using agricultural methods that restore degraded landscapes and improve
16   livelihoods of rural farming communities. Thrive uses its registered THRIVE
17   trademarks on every product it sells.
18         By contrast, LBL is a multi-level marketing company that sells shake mix,
19   vitamin supplements, and topical skin patches that allegedly help users lose weight,
20   gain energy, and live a “premium lifestyle.” LBL has a dubious reputation. Its
21   supplements have reportedly caused adverse health issues, even emergency room
22   visits, for some users. Its products have been panned in reviews by doctors,
23   researchers, and dietitians. LBL was the subject of a Better Business Bureau
24   investigation which found LBL had made numerous unsupported health claims about
25   its products and about the income allegedly made by those who resell its products.
26         In April 2019—six years after Thrive registered its first trademark for the
27   THRIVE mark for skincare products—LBL moved into the skincare market in direct
28   competition with Thrive. LBL called its new skincare line THRIVE SKIN, in direct

                                                1
        PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 7 of 30 Page ID #:40



 1   conflict with Thrive’s well-established THRIVE brand. LBL is now selling identical
 2   products—skin lotions, balms, and cleansers—using the THRIVE SKIN mark, which
 3   is confusingly similar to Thrive’s THRIVE trademark registrations. Examples of the
 4   parties’ products are shown below.
 5     Thrive’s Skincare Products                         LBL’s Skincare Products
 6
 7
 8
 9
10
11
12
13
14
15           Thrive has conducted a consumer survey and expert analysis which indicates
16   consumers are extremely likely to believe that the parties’ products come from the
17   same source. Of 600 survey participants, 55.6% of all respondents were actually
18   confused and believed Thrive’s and LBL’s products originated from the same source
19   or affiliated sources. LBL’s misappropriation of Thrive’s registered trademarks is
20   unlawful and is irreparably harming Thrive’s brand and its valuable goodwill in its
21   THRIVE marks.
22           That harm is made greater by LBL’s business reputation for making
23   unsupported health claims about its products—which is in direct conflict with
24   Thrive’s reputation as a maker of all-natural, organic products using regenerative
25   agriculture methods. This Motion requests that the Court issue a preliminary
26   injunction to preserve the status quo that preceded LBL’s infringement of Thrive’s
27   longstanding trademarks.
28   ///

                                                2
           PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 8 of 30 Page ID #:41



 1   II.     STATEMENT OF FACTS
 2           Thrive’s inception, success, and long use of THRIVE marks. Since 2013,
 3   Thrive has sold skincare products under the THRIVE brand through its website, and
 4   through online retailers such as Amazon.com and Walmart.com and brick-and-mortar
 5   retailers such as Whole Foods. [See Motion Exhibit (“Mot. Ex.”) A (Declaration of
 6   Alex McIntosh) ¶¶ 3-4] Thrive focuses on the skincare market, selling lotions, balms,
 7   facial cleansers, soap, and shaving and grooming oils. [Id. ¶ 3] Every product ever
 8   sold by Thrive bears the THRIVE branding, including the word THRIVE in block
 9   letters on the package front. [Id. ¶ 5] Thrive adheres to a strict skin-healthy philosophy
10   and does not use any synthetic ingredients in its products or source any ingredients in
11   its products that are detrimental to the natural environment. [Id. ¶ 7]
12           Thrive’s mission of supporting regenerative agriculture and rural farming
13   communities is central to its business, its products, and its image. [Id. ¶ 8] Thrive
14   sources natural ingredients for skincare products from native plants grown by
15   communities on the coasts of Costa Rica. [Id.] The company partners with women-led
16   co-ops and smallholder farmers to cultivate native plants that improve soil and
17   biodiversity on degraded lands, boost farmers’ incomes, and provide a high-quality
18   supply of plant oils. [Id.] Through research, collaboration, and quality, Thrive has
19   built a unique regenerative business model, which one day may inspire regenerative
20   practices in the agriculture, fisheries, and forestry sectors. [Id. ¶ 9]
21           Thrive has devoted substantial money, time, and resources to developing the
22   THRIVE brand. Thrive advertises its skincare products extensively on the Amazon
23   and Walmart online marketplaces. [Id. ¶ 12] The company has promotional
24   partnerships with Amazon and Whole Foods and advertises through marketing
25   agencies, public relations firms, social media such as Instagram and Facebook, the
26   Thrive website blog, and online articles published on sites such as Medium. [Id.] As
27   one example, Thrive was recently featured in a marketing video produced by Amazon,
28   which was shared with Amazon’s 600,000-plus employees and over 100 million

                                                   3
           PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 9 of 30 Page ID #:42



 1   customers. [Id. ¶ 13]
 2         Thrive has also received significant acclaim for its high-quality products and
 3   cutting-edge production methods. Its products, mission, and business model have been
 4   featured in publications such as Esquire, Progressive Grocer, Travel + Leisure
 5   Magazine, and Natural Solutions Magazine. [Id. ¶ 14] Alex McIntosh, the co-founder
 6   and CEO of Thrive, has been featured in numerous podcasts and delivered the opening
 7   keynote speech at The Future of Sustainability 2017 conference, hosted by the New
 8   York Society of Cosmetic Chemists. [Id.] In recognition of Thrive’s innovative
 9   business model, Conservation International Ventures, the investment arm of one of the
10   world’s leading environmental organizations, chose Thrive for a five-year partnership
11   and investment. [Id. ¶ 15] Key to Thrive’s appeal with customers is an understanding
12   of and affinity for the company’s mission and positive impact. [Id. ¶ 11]
13         Thrive’s registered trademarks and trademark enforcement. Thrive took steps
14   early on to protect its valuable THRIVE brand. It owns two federal registrations for
15   the word “THRIVE” for skincare products. The first, U.S. Reg. No. 4,467,942 (the
16   “’942 Mark”), issued on January 14, 2014, for the word mark THRIVE in relation to
17   “[n]on-medicated skin care preparations, namely, facial lotions, cleansers and creams,
18   creams and oils for cosmetic use, skin moisturizers; pre-shaving preparations; after
19   shave lotions and creams.” [See id., Attachment (“Att.”) 1] A declaration of
20   incontestability for the ’942 Mark was accepted and acknowledged by the U.S. Patent
21   & Trademark Office (“USPTO”) on March 7, 2020. [Id.]
22         Thrive’s second registration, U.S. Reg. No. 6,164,303, which issued on
23   September 29, 2020, is for the word mark THRIVE in relation to “[b]ody and non-
24   medicated soaps and skin cleansing gels; cosmetic sun care preparations and
25   sunscreens; shaving creams and gels; pre-shaving preparations; after shave lotions and
26   creams.” [Id.] (both registrations are collectively referred to as the “THRIVE Marks”).
27   On September 22, 2020, Thrive filed for a third trademark application, U.S. Serial No.
28   90/198,496, to officially register other skincare products that it already sells, or which

                                                 4
        PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 10 of 30 Page ID #:43



  1   are within the natural zone of expansion of its current trademark rights. [Id., Att. 2]
  2         Due to Thrive’s recognizable and successful THRIVE Marks, a few competing
  3   products and brands have wrongfully used marks that are confusingly similar to the
  4   THRIVE Marks. Thrive has expended extensive resources enforcing and defending its
  5   intellectual property against such infringers, through cease-and-desist letters and
  6   litigation. [Id. ¶ 19; Mot. Ex. B (Declaration of Stephen McArthur) ¶ 2] As a result,
  7   Thrive has substantially cleared the field in the skincare market of other entities’ use
  8   of the term “thrive” as a skincare product brand. [Mot. Ex. B ¶ 2]
  9         LBL’s background. LBL is a multi-level marketing (“MLM”) company started
 10   in or about 2013. Its first product was “premium” car insurance, then it switched to
 11   selling a “premium lifestyle product line.” [Id., Att. 1] That line consisted of
 12   “premium lifestyle capsules” (multivitamins), “ultra micronized shake mix” (weight-
 13   loss shakes), and “lifestyle DFT with Fusion 2.0 technology” (topical skin patches).
 14   [Id., Atts. 1-2] LBL used the name “Thrive” for its supplements and patches. [Id.] As
 15   an MLM company, LBL sells some of its products to individuals called “Brand
 16   Promoters,” who then resell the products to the public. [Id. ¶ 5] However, LBL also
 17   sells its products directly through its website, www.le-vel.com. [Id. ¶ 6-7] Consumers
 18   can order LBL’s products directly from the website, without ever interacting with a
 19   promoter, and the products are shipped from LBL’s warehouse in Utah. [Id.].
 20         LBL quickly earned a questionable reputation regarding its products, their
 21   effects, and the statements made by its Brand Promoters. Despite lofty claims by LBL
 22   about the health benefits of its supplements, government records show that between
 23   2014 and 2015, the FDA received numerous adverse health event reports concerning
 24   LBL’s Thrive products. [Id., Att. 4] Those included reports of abdominal pain,
 25   headache, and increased blood pressure, with three individuals requiring
 26   hospitalization or a visit to the emergency room. [Id.] After a complaint from a
 27   consumer watchdog group, the Better Business Bureau (“BBB”) investigated LBL. In
 28   2020, the BBB issued a case decision finding that LBL and its Brand Promoters had

                                                  5
         PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 11 of 30 Page ID #:44



  1   made over 50 inappropriate health claims about LBL’s Thrive product line and
  2   numerous atypical claims about income they made from selling LBL products. [Id.,
  3   Att. 5]. One of LBL’s Brand Promoter even claimed on social media that LBL’s
  4   products would “ kick covid19’s ass.” [Id.] LBL’s products have been heavily
  5   criticized in reviews by healthcare professionals and others as expensive
  6   multivitamins with questionable, if any, positive health effects. [Id., Atts. 6-10]
  7         LBL moves into skincare market, copying Plaintiff’s THRIVE brand. Until
  8   2019, Thrive and LBL coexisted in different markets (skincare and vitamins,
  9   respectively) without issue. But in or about April 2019, LBL began selling skincare
 10   products in direct competition with Thrive. [Id., Att. 11] LBL named is skincare line
 11   THRIVE SKIN, and every product package bears the words “THRIVE SKIN” in
 12   block letters across the front. [Id., Atts. 11-12] LBL also uses the THRIVE SKIN
 13   mark heavily in advertising, including the example below from LBL’s website:
 14
 15
 16
 17
 18
 19
 20         LBL’s THRIVE SKIN line (collectively, the “Infringing Products”) includes
 21   lotions, cleansers, and body scrubs that are identical to the type of products sold by
 22   Thrive under its THRIVE Marks. [Id., Att. 12; Mot. Ex. A ¶ 20]. LBL has sold
 23   Infringing Products directly from its website to consumers in this District and has
 24   shipped Infringing Products from its warehouse into this District. [Mot. Ex. B ¶ 6].
 25         LBL has used the THRIVE mark heavily in advertising the Infringing Products
 26   on social media and elsewhere online. The broad reach of LBL’s advertising and re-
 27   posts by its many followers have caused Thrive’s own advertising and promotional
 28   posts to be lost in a deluge of posts relating to LBL’s Infringing Products. For

                                                  6
         PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 12 of 30 Page ID #:45



  1   example, on Instagram, nearly every recent post under the hash tags #thriveskin and
  2   #thriveskincare relates to LBL’s Infringing Products, and LBL uses those tags on its
  3   official Instagram page to promote the Infringing Products. [Id., Atts. 13-16]. LBL has
  4   also purchased Google adwords for “thrive skin” and “thrive skincare” so that LBL’s
  5   website appears at the top of those searches, above Thrive’s website. [Id., Att. 17].
  6         As another example of LBL copying Thrive, LBL has begun referring to its
  7   followers as the “Thrive Tribe,” which is exactly the same name Thrive has used for
  8   its followers since 2013. [Mot. Ex. A ¶ 25; Mot. Ex. B, Att. 18]. When a new
  9   customer buys any Infringing Products from LBL, LBL sends that customer an email
 10   welcoming them to the “Thrive Tribe,” with text almost identical to the introductory
 11   email Thrive sends to its new customers, as shown in the screenshots below.
 12
 13
 14
 15
 16
 17
 18
 19   [Mot. Ex. A ¶ 25; Mot. Ex. B, Att. 18].
 20         Likelihood of confusion survey shows significant confusion. Thrive has
 21   engaged the services of Rob Wallace—a marketing expert with decades of experience
 22   working with skincare clients—to study the likelihood that consumers will be
 23   confused about the source or sponsorship of LBL’s THRIVE SKIN products. Mr.
 24   Wallace conducted a likelihood of confusion survey of 600 consumers who had
 25   recently purchased skincare products online and intended to do so again in the near
 26   future. [Mot. Ex. C (Declaration of Rob Wallace) ¶¶ 30-38] Of the 600 respondents,
 27   397 believed Thrive’s and LBL’s products originated from the same source and 14
 28   believed they came from affiliated sources, totaling 68.5% of all respondents. [Id. ¶

                                                  7
         PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 13 of 30 Page ID #:46



  1   63] Mr. Wallace called this “an exceptionally high level of confusion” and stated “in
  2   my experience, it is among the highest level of confusion in any survey that I have
  3   performed as an expert witness.” [Id. (emphasis added)]. By contrast, an average of
  4   just 12.9% of respondents believed either of the third-party control products came
  5   from the same source or affiliated sources. [Id. ¶ 65] Thus, as Mr. Wallace found,
  6   “[w]hen this 12.9% is subtracted from the primary set’s 68.5% level of confusion, it
  7   results in an average net confusion score of 55.6%, or a clear majority of all
  8   respondents who believe that the products in question are confusingly similar.” [Id. ¶
  9   66] Mr. Wallace says the survey “revealed a significant degree of confusion between
 10   the Plaintiff’s ‘Thrive’ branded products and the Defendant’s ‘Thrive Skin’ branded
 11   products . . . and suggests that, when purchasing, consumers are likely to confuse the
 12   Plaintiff’s skin care products with the Defendant’s skin care products.” [Id. ¶ 70].
 13          Thrive attempts to stop LBL’s infringements. Shortly after learning of LBL’s
 14   Infringing Products, Thrive sent LBL a letter on October 27, 2020, demanding that
 15   LBL immediately cease and desist from using the THRIVE mark on LBL’s skincare
 16   products. [Mot. Ex. B, Att. 21] LBL responded to Thrive’s letter by claiming—
 17   without evidence—that LBL itself had senior rights to use the THRIVE mark in
 18   relation to skincare products. [Id.] In order to diligently investigate LBL’s claim,
 19   Thrive requested documentary evidence of LBL’s alleged prior use rights. LBL was
 20   not forthcoming. For the next several months, Thrive followed up on this issue and
 21   LBL put off any substantive response. [Id., Att. 22]. To date, despite numerous
 22   requests, LBL has not offered any evidence to support its claim that it has any prior
 23   right to use THRIVE in relation to skincare products or any other related product. [Id.
 24   ¶ 27] Despite receiving Thrive’s cease-and-desist letter and having knowledge of
 25   Thrive’s registered THRIVE Marks, LBL has continued to sell its infringing THRIVE
 26   SKIN products. [Id.]
 27   III.   LEGAL ARGUMENT
 28          Thrive can prove it is likely to succeed on the merits of its trademark

                                                  8
         PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 14 of 30 Page ID #:47



  1   infringement claims against LBL, and irreparable harm must therefore be presumed.
  2   Also, Thrive is being harmed daily by LBL’s flooding the market and advertising
  3   media with its copycat THRIVE SKIN products.
  4         A.     Legal Standard for a Preliminary Injunction
  5         “A plaintiff is entitled to a preliminary injunction in a trademark case when it
  6   demonstrates either (1) a combination of probable success on the merits and the
  7   possibility of irreparable injury or (2) the existence of serious questions going to the
  8   merits and that the balance of hardships tips sharply in his favor.” Goto.com, Inc. v.
  9   Walt Disney Co., 202 F.3d 1199, 1204-05 (9th Cir. 2000).
 10         In the Trademark Modernization Act of 2020 (the “TMA”), recently enacted on
 11   December 27, 2020, Congress eliminated a trademark owner’s burden of showing
 12   irreparable harm and reinstated the presumption that had previously been in place. See
 13   H.R. 6196-116th Congress (2019-2020), Sec. 6. Specifically, the TMA amended
 14   Section 34(a) of the Lanham Act (15 U.S.C. § 1116(a)) to state that for a preliminary
 15   injunction a rebuttable presumption of irreparable harm applies upon a finding of
 16   likelihood of success on the merits. See id.; see also Suzie’s Brewery Co. v. Anheuser-
 17   Busch Cos., No. 3:21-cv-178-SI, at *21 (D. Or. Feb. 9, 2021) (applying presumption
 18   in TRO analysis); Vineyard House, LLC v. Constellation Brands U.S. Ops., Inc., No.
 19   4:19-cv-01424-YGR, at *23 n.16 (N.D. Cal. Jan. 26, 2021) (noting amendment and its
 20   effect). Where there is a presumption of irreparable harm, a moving party “seeking a
 21   preliminary injunction is therefore not required to make an independent demonstration
 22   of irreparable harm.” LGS Architects, Inc. v. Concordia Homes, 434 F.3d 1150, 1155-
 23   56 (9th Cir. 2006). Rather, the moving party “need only show a reasonable likelihood
 24   of success on its . . . claim to support the district court’s grant of the preliminary
 25   injunction.” Johnson Controls v. Phoenix Control Sys., 886 F.2d 1173, 1174 (9th Cir.
 26   1989); see also Brookfield Comms., Inc. v. West Coast Ent. Corp., 174 F.3d 1036,
 27   1066 (9th Cir. 1999) (“Once the plaintiff has demonstrated a likelihood of confusion,
 28   it is ordinarily presumed that the plaintiff will suffer irreparable harm if injunctive

                                                   9
         PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 15 of 30 Page ID #:48



  1   relief is not granted.”).
  2          The goal of a preliminary injunction in a trademark context is to preserve the
  3   status quo—that is, to return to the state of affairs before the infringing use began.
  4   GoTo.com, 202 F.3d at 1210. A preliminary injunction similarly operates to prevent a
  5   defendant from continuing to “free ride” on a plaintiff’s efforts to promote its brand
  6   and establish goodwill. Kreation Juicery, Inc. v. Shekarchi, No. 2:14-cv-00658, 2014
  7   WL 7564679 at *12 (C.D. Cal. Sep. 17, 2014). Because an injunction is an equitable
  8   remedy, the court may apply a sliding test, under which “the elements of the
  9   preliminary injunction test are balanced, so that a stronger showing of one element
 10   may offset a weaker showing of another.” All. for the Wild Rockies v. Cottrell, 632
 11   F.3d 1127, 1131 (9th Cir. 2011). In deciding a motion for a preliminary injunction, a
 12   court has broad discretion to consider all arguments and evidence, including hearsay
 13   and evidence that is otherwise inadmissible. See, e.g., Johnson v. Couturier, 572 F.3d
 14   1067, 1083 (9th Cir. 2009).
 15          B.     Thrive is Likely to Succeed on the Merits of Its Infringement Claims
                    Against LBL
 16
 17          Thrive has brought claims against LBL under both section 32 of the Lanham
 18   Act (15 U.S.C. § 1114) for infringement of the registered THRIVE Marks and under
 19   section 43(a) of the Lanham Act (15 U.S.C. § 1125(a)) for unfair competition. While
 20   the latter “protects against a wider range of practices,” the analysis of both types of
 21   claims is “oftentimes identical.” Brookfield, 174 F.3d at 1047 n.8. To prevail on its
 22   claims, Thrive must demonstrate that (1) it has a protected ownership interest in its
 23   THRIVE Marks, and (2) LBL’s use of the word “THRIVE” is likely to cause
 24   consumer confusion, thereby infringing upon Thrive’s rights. Pom Wonderful LLC v.
 25   Hubbard, 775 F.3d 1118, 1124 (9th Cir. 2014). Thrive likely to succeed and “raises
 26   serious questions” on the merits of its infringement claims.
 27                 1.     THRIVE Marks are Registered and Protectable
 28          “Registration of a mark is prima facie evidence of the validity of the mark, the

                                                  10
          PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 16 of 30 Page ID #:49



  1   registrant’s ownership of the mark, and the registrant’s exclusive right to use the mark
  2   in connection with the goods specified in the registration.” Pom, 775 F.3d at 1124.
  3   “When proof of registration is uncontested, the ownership interest element of a
  4   trademark infringement claim is met.” Id. Further, when a mark is deemed
  5   incontestable, “its validity and legal protectability, as well as [the registrant’s]
  6   ownership therein, are all conclusively presumed.” Brookfield, 174 F.3d at 1048 n.10;
  7   see also Brooklyn Brewery Corp. v. Black Ops Brewing, Inc., 156 F. Supp. 3d 1173,
  8   1178 (E.D. Cal. 2016).
  9         Thrive has two valid registered trademarks for the word mark THRIVE in
 10   relation to skincare products. [Mot. Ex. A, Att. 1] Thrive’s ’942 Mark has been
 11   registered for over five years, is incontestable, and covers the word mark THRIVE in
 12   relation to “[n]on-medicated skin care preparations, namely, facial lotions, cleansers
 13   and creams, creams and oils for cosmetic use, skin moisturizers; pre-shaving
 14   preparations; after shave lotions and creams.” [Id.] These registrations establish “not
 15   only the validity of the ‘[THRIVE]’ mark and [Thrive’s] ownership of the mark, but
 16   also [Thrive’s] exclusive right to use the mark in connection with [skincare
 17   products].” Pom, 775 F.3d at 1124.
 18         As part of its due diligence, Thrive repeatedly requested evidence of LBL’s
 19   claimed senior use rights. [Mot. Ex. B, Att. 22] If LBL actually had legitimate
 20   evidence of its senior rights, then it would have provided it in order to avoid a lawsuit
 21   and this very preliminary injunction. Instead, LVL delayed and ultimately provided
 22   nothing. LBL has no senior use rights with regard to the THRIVE mark in relation to
 23   skincare products. Thrive has satisfied the first element of the Lanham Act
 24   infringement analysis—Thrive has valid, protectable trademarks and senior rights to
 25   the THRIVE Marks on skincare products. See Brookfield, 174 F.3d at 1046.
 26                2.     Protection Over Thrive’s Standard Character Marks is
                          “Extremely Broad” Under Ninth Circuit Law
 27
 28         In Pom, the Ninth Circuit reversed a district court’s denial of a preliminary

                                                   11
          PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 17 of 30 Page ID #:50



  1   injunction to the plaintiff in part because the lower court failed to give sufficient
  2   weight to the standard character mark at issue. 775 F.3d at 1125. “Importantly, Pom
  3   Wonderful’s exclusive right to use the ‘POM’ mark covers all design variations of the
  4   word because ‘POM’ was registered as a standard character mark.” Id. “Because a
  5   word registered in standard characters is not limited to any particular rendition of the
  6   mark, the registration covers the word per se.” Id. The Ninth Circuit thus held “Pom
  7   Wonderful’s exclusive right to use its ‘POM’ standard character mark is extremely
  8   broad, covering the word in all types of depictions.” Id. (emphasis added); see also
  9   Synoptek, LLC v. Synaptek Corp., 309 F. Supp. 3d 825, 837 (C.D. Cal. 2018) (“both
 10   the ‘Synaptek’ and ‘Synoptek’ marks are registered as word marks without any design
 11   elements, so any differences in how the marks are displayed is of limited
 12   significance.”). As in Pom, Thrive holds registrations for the word “THRIVE” in
 13   standard characters. [Mot. Ex. A, Att. 1] Therefore, the THRIVE Marks must be
 14   accorded an “extremely broad” scope, which covers that word in all design variations.
 15   Pom, 775 F.3d at 1125.
 16                3.     THRIVE SKIN Products are Likely to Cause Confusion With
                          the THRIVE Marks for Skincare Products
 17
 18         “Likelihood of confusion asks whether a reasonably prudent marketplace
 19   consumer is likely to be confused as to the origin of the good or service bearing one of
 20   the marks.” Synoptek, 309 F. Supp. 3d at 836. The Ninth Circuit’s Sleekcraft factors
 21   guide this analysis: (1) strength of the mark; (2) proximity of the goods; (3) similarity
 22   of the marks; (4) evidence of actual confusion; (5) marketing channels used; (6) the
 23   degree of care likely to be exercised by the purchaser; (7) defendant’s intent in
 24   selecting the mark; and (8) likelihood of expansion of the product lines. AMF, Inc. v.
 25   Sleekcraft Boats, 599 F.2d 341, 348 (9th Cir.1979). “The test is a fluid one and the
 26   plaintiff need not satisfy every factor, provided that strong showings are made with
 27   respect to some of them.” Surfvivor Media, Inc. v. Survivor Prods., 406 F.3d 625, 631
 28   (9th Cir. 2005). “In a close case amounting to a tie, doubts are resolved in favor of the

                                                  12
         PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 18 of 30 Page ID #:51



  1   senior user[.]” Dr. Seuss Enters., L.P. v. Penguin Books USA, Inc., 109 F.3d 1394,
  2   1404 n.14 (9th Cir. 1997). In cases of either forward or reverse confusion, courts will
  3   find a likelihood of confusion where customers are likely to associate two product
  4   lines as coming from the same source or affiliated sources. Surfvivor, 406 F.3d at 633.
  5                      a.     The THRIVE Marks are strong
  6         The “‘strength’ of the trademark is evaluated in terms of its conceptual strength
  7   and commercial strength.” GoTo.com, Inc., 202 F.3d at 1206. “From weakest to
  8   strongest, marks are categorized as generic, descriptive, suggestive, and arbitrary or
  9   fanciful.” Id. “The latter three are considered strong.” Moroccanoil, Inc. v. Marc
 10   Anthony Cosmetics, Inc., 57 F. Supp. 3d 1203, 1218 (C.D. Cal. 2014). “A mark’s
 11   conceptual strength depends largely on the obviousness of its connection to the good
 12   or service to which it refers.” Starbucks Corp. v. Hitman Glass, Corp., No. 2:16-CV-
 13   03937-ODW(PJW), at *7 n.2 (C.D. Cal. Oct. 20, 2016). “The less obvious the
 14   connection, the stronger the mark, and vice versa.” Id.
 15         The THRIVE Marks are arbitrary with relation to skincare products. “An
 16   arbitrary mark consists of common words arranged in an arbitrary way that is non-
 17   descriptive of any quality of the goods or services.” Henderson v. Lindland, No. CV
 18   11-01350-DDP, at *8 (C.D. Cal. Mar. 21, 2013) (quoting Official Airline Guides, Inc.
 19   v. Goss, 6 F.3d 1385, 1390 (9th Cir. 1993)). Arbitrary marks are “awarded maximum
 20   protection.” E. & J. Gallo Winery v. Gallo Cattle Co., 967 F.2d 1280, 1291 (9th Cir.
 21   1992). The word “thrive” means “to grow vigorously; to gain in wealth or
 22   possessions; [or] to progress toward or realize a goal despite or because of
 23   circumstances.” See Merriam-Webster, “thrive,” https://www.merriam-
 24   webster.com/dictionary/thrive. The word “thrive” is not descriptive of any quality of
 25   skincare products. Cf. Glow Indus., Inc. v. Lopez, 252 F. Supp. 2d 962, 979 (C.D. Cal.
 26   2002) (finding GLOW suggestive of bath and body products because it implied they
 27   left the skin “glowing”). Indeed, Thrive chose the name not to describe any aspect of
 28   its products but because its suggestive of its regenerative business methods that help

                                                 13
         PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 19 of 30 Page ID #:52



  1   the earth and communities thrive. [Mot. Ex. A ¶ 10] While “thrive” has a vague
  2   relationship to wellbeing, that not an “obvious” connection to skincare that would
  3   render the mark suggestive of Thrive’s goods. See, e.g., Dreamwerks Prod. Group,
  4   Inc. v. SKG Studio, 142 F.3d 1127, 1131 (9th Cir. 1998) (finding DREAMWORKS
  5   arbitrary with regard to movie production services although such services arguably
  6   brought dreams to life); Henderson, No. CV 11-01350-DDP, at *8 (finding TEAM
  7   QUEST arbitrary with regard to mixed martial arts gyms, despite services relating to
  8   groups of professional fighters). The THRIVE Marks are thus arbitrary and receive
  9   maximum protection, which favors finding a likelihood of confusion. See id.
 10         Even if the Court were to find the THRIVE Marks are suggestive, that still
 11   weighs in Thrive’s favor. A suggestive mark “is inherently distinctive.” Conversive,
 12   Inc. v. Conversagent, Inc., 433 F. Supp. 2d 1079, 1090-91 (C.D. Cal. 2006). Such a
 13   mark “is strong and this factor weighs in favor of a finding of a likelihood of
 14   confusion.” Id.; see also Moroccanoil, 57 F. Supp. 3d at 1218. In addition, “long and
 15   continuous use of a mark in the marketplace enhances its strength.” Electropix v.
 16   Liberty Livewire Corp., 178 F. Supp. 2d 1125, 1128 (C.D. Cal. 2001). Thrive has been
 17   continuously using its THRIVE Marks in commerce since 2013, which supports the
 18   marks’ strength. See id. Thrive is the only entity with trademark registrations for the
 19   THRIVE Marks on skincare and grooming products; similar marks have been refused
 20   by the USPTO, cancelled, or abandoned. [Mot. Ex. B ¶ 2] These facts all favor Thrive
 21   on the “strength of the mark” factor of Sleekcraft.
 22                      b.     The goods are identical and in direct competition
 23         “Related goods are generally more likely than unrelated goods to confuse the
 24   public as to the producers of the goods.” GoTo.com, 202 F.3d at 1207. “Directly
 25   competing goods are in the closest proximity under the likelihood of confusion
 26   analysis.” Conversive, 433 F. Supp. 2d at 1091. “If goods directly compete, then
 27   confusion will usually arise because ‘complementary products or services are
 28   particularly vulnerable to confusion.’” Id. (quoting Sleekcraft, 599 F.2d at 348).

                                                 14
         PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 20 of 30 Page ID #:53



  1   “Moreover, when goods are complementary, sold to the same class of purchasers, or
  2   similar in use and function, less similarity between the marks is needed when
  3   analyzing this factor.” Electropix, 178 F. Supp. 2d at 1129. A court in this District has
  4   already found with regard to parties who both sold lotions, shower gel, and fragrance
  5   products that their “product lines are clearly related.” Glow, 252 F. Supp. 2d at 992.
  6         Here, Thrive’s skincare products and LBL’s skincare products are identical.
  7   Thrive sells face wash, body scrub, face lotion, body soap, and moisturizer under its
  8   THRIVE Marks. [Mot. Ex. A ¶¶ 3, 20] LBL sells the exact same types of products
  9   under its THRIVE SKIN brand. [Id. ¶ 20; Mot. Ex. B, Att. 12] Both parties market
 10   their skincare products as containing powerful plant derivatives. [Mot. Ex. A ¶¶ 20-
 11   21; Mot. Ex. B, Att. 12] They both sell through their online stores, and their websites
 12   appear near each in Google search results. [Mot. Ex. A ¶ 4; Mot. Ex. B ¶¶ 6-7, Att. 17]
 13   Further, both parties’ products can be found together on third-party sales sites such as
 14   eBay. [Mot. Ex. B, Att. 19] For this factor, “the key question is, are the uses so related
 15   that they are likely to be connected in the mind of a prospective purchaser.” Glow, 252
 16   F. Supp. 2d at 994. As in Glow, the evidence here shows the parties are competitors in
 17   the skincare market selling highly related products. This factor therefore favors
 18   finding a likelihood of confusion. See Glow, 252 F. Supp. 2d at 994; Conversive, 433
 19   F. Supp. 2d at 1091.
 20                       c.    The marks THRIVE and THRIVE SKIN are
                                substantially similar
 21
 22         “The greater the similarity between the two marks at issue, the greater the
 23   likelihood of confusion.” GoTo.com, 202 F.3d at 1206. In the Ninth Circuit, “[t]he
 24   following axioms define and delimit the similarity analysis: (1) similarity is best
 25   evaluated by appearance, sound, and meaning; (2) marks should be considered in their
 26   entirety and as they appear in the marketplace; and (3) similarities weigh more heavily
 27   than differences.” Pom, 775 F.3d at 1127-28.
 28         Here, as the Ninth Circuit noted in DreamWorks, “[s]ight, sound and meaning is

                                                 15
         PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 21 of 30 Page ID #:54



  1   easy.” 142 F.3d at 1131. The non-descriptive portion of the marks is phonetically and
  2   visually identical—THRIVE and THRIVE. LBL has incorporated Thrive’s entire
  3   mark, adding only the descriptive element “SKIN” to it. That does nothing to
  4   differentiate the marks. See Electropix, 178 F.2d at 1129 (“[T]he general rule is that a
  5   subsequent user may not avoid likelihood of confusion by appropriating another’s
  6   entire mark and adding descriptive or non-distinctive matter to it.”). The marks sound
  7   the same, look the same, and have the same meaning. Thrive’s product packaging,
  8   website, and marketing material often immediately follows the mark “THRIVE” with
  9   the term “Skincare”. [Mot. Ex. A ¶¶ 22-24]. Similarly, LBL refers to its Infringing
 10   Products as “THRIVE” alone or as “Thrive Skincare”. [Mot. Ex. B, Att. 16] That adds
 11   to the marks’ similarities, as they are both represented by the word “THRIVE”. See
 12   DreamWorks, 142 F.3d at 1131. Because the marks are nearly identical, this factor
 13   favors finding a likelihood of confusion. See Conversive, 433 F. Supp. 2d at 1091.
 14         Thrive expects LBL to rely on packaging differences to argue the marks at issue
 15   are dissimilar. However, the facts and case law supports Thrive in this analysis. First,
 16   parties use their marks in a similar manner, as shown below.
 17
 18
 19
 20
 21
 22
 23
 24
 25   Both bear the same mark, THRIVE, in prominent block letters at the upper front face
 26   of the packaging. See, e.g., Pom, 775 F.3d at 1128 (finding “POM” and “PUR pom”
 27   marks similar where each was comprised of three “uniformly cased” letters in the
 28   same order). Second, these marks are “semantically identical,” a “similarity [that] is

                                                 16
         PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 22 of 30 Page ID #:55



  1   particularly noteworthy because ‘closeness in meaning can itself substantiate a claim
  2   of similarity of trademarks.’” Id. at 1129 (quoting Sleekcraft, 599 F.2d at 352).
  3         Third, while there are minor differences in the visual appearance of the parties’
  4   packaging, given the identical nature of the marks and products, consumers are likely
  5   to believe these products originate from the same source. [Mot. Ex. A ¶¶ 20-21; Mot.
  6   Ex. C ¶¶ 63-66] Further, as noted above, both of Thrive’s THRIVE Marks “are
  7   registered as word marks without any design elements, so any differences in how the
  8   marks are displayed is of limited significance.” Synoptek, 309 F. Supp. 3d at 837. As
  9   the Ninth Circuit explained in the similar case of Pom, “[b]alancing the marks’ many
 10   visual similarities, perfect aural similarity, and perfect semantic similarity more
 11   heavily than the marks’ visual dissimilarities—as we must —the similarity factor
 12   weighs heavily in Pom Wonderful’s favor.” 775 F.3d at 1130; see also Synoptek, 309
 13   F. Supp. 3d at 837 (according minimal weight to the fact that the parties’ marks were
 14   depicted with contrasting colors and different shapes and logos, because “[t]he
 15   striking similarity of appearance and sound in the parties’ marks here outweighs
 16   differences in how the marks may be presented in the parties’ advertising.”); AOP
 17   Ventures, Inc. v. Steam Dist., LLC, No. 15-cv-1586-VAP, at *15-18 (C.D. Cal. Oct.
 18   11, 2016) (relying on Pom and disregarding distinct differences in product packaging
 19   and labeling to find defendant’s THE MILK MAN mark was highly similar to
 20   plaintiff’s MILKMAN mark for e-cigarette products, which strongly supported
 21   finding a likelihood of confusion). LBL’s mark consists only of the word
 22   “THRIVE”—an arbitrary word that LBL incorporated in full from Thrive’s registered
 23   marks. That strongly weighs in Thrive’s favor in the Sleekcraft analysis. See, e.g.,
 24   Electropix, 178 F.2d at 1129.
 25                       d.    Thrive’s consumer survey shows actual confusion
 26         Actual confusion need not be shown to prove likelihood of confusion.
 27   Sleekcraft, 599 F.2d at 353. However, courts regularly accept the results of consumer
 28   surveys as surrogate evidence of actual confusion. See Playboy Enters., Inc. v.

                                                 17
         PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 23 of 30 Page ID #:56



  1   Netscape Comm. Corp., 354 F.3d 1020, 1026 n.28 (9th Cir. 2004). Survey confusion
  2   rates as low as 15% to 20% have been considered by courts to support a finding of
  3   likelihood of confusion. See, e.g., E.J. Gallo Winery v. Pasatiempos Gallo, 905 F.
  4   Supp. 1403, 1409 (E.D. Cal. 1994) (finding survey showing confusion rate between
  5   18% and 20% demonstrated “significant level” of confusion); Dallas Cowboys
  6   Football Club, Ltd. v. Am.’s Team Props., Inc., 616 F. Supp. 2d 622, 641 (N.D. Tex.
  7   2009) (survey showing 19% confusion is “within the range accepted by courts—
  8   generally 15%—in assessing likelihood of confusion”); Pharmacia Corp. v. Alcon
  9   Labs., Inc., 201 F. Supp. 2d 335, 380 (D.N.J. 2002) (15-20% range supports finding of
 10   confusion). Here, Mr. Wallace’s consumer survey found a net average of 55.6% of
 11   respondents believed LBL’s THRIVE SKIN products were manufactured by or
 12   associated with Thrive. [Mot. Ex. C ¶ 66] That is an “exceptionally high level of
 13   confusion” (id. ¶ 63), which far exceeds rates deemed “significant” by other courts
 14   and strongly supports finding actual confusion exists. See, e.g., Thane Int’l v. Trek
 15   Bicycle Corp., 305 F.3d 894, 902 (9th Cir. 2002).
 16                       e.    The parties’ marketing channels are convergent
 17         “Convergent marketing channels increase the likelihood of confusion.”
 18   Sleekcraft, 599 F.2d at 353. “In assessing marketing channel convergence, courts
 19   consider whether the parties’ customer bases overlap and how the parties advertise
 20   and market their products.” Pom, 775 F.3d at 1130. “Marketing channels can converge
 21   even when different submarkets are involved so long as the general class of
 22   purchasers exposed to the products overlap.” Id. A “channel of trade includes the
 23   same type of distribution channel” and “is not limited to identical stores or agents.” Id.
 24   Highly similar products suggest an overlapping class of consumers. Id.
 25         The products at issue here are identical in nature. The parties both advertise
 26   online and on the same social media sites such as Instagram. [Mot. Ex. A ¶ 12; Mot.
 27   Ex. B, Atts. 13-16] They both sell through their online stores, their websites appear
 28   near each in Google search results, and their products can be found together on eBay.

                                                 18
         PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 24 of 30 Page ID #:57



  1   [Mot. Ex. A ¶ 4; Mot. Ex. B, Atts. 17, 19] Because the parties sell their products to the
  2   same pool of consumers through the same channels, this factor weighs in Thrive’s
  3   favor. See Pom, 775 F.3d at 1130; Electropix, 178 F. Supp. 2d at 1131.
  4                      f.     Degree of consumer care favors Thrive
  5         “Unlike purchasers of expensive goods—whom we expect to be more
  6   discerning and less easily confused—purchasers of inexpensive goods are likely to
  7   exercise less care, thus making confusion more likely.” Pom, 775 F.3d at 1127. “The
  8   fact that the goods are not expensive goods, coupled with the fact that the average
  9   purchasers are not experts, leads to the conclusion that the degree of care exercised by
 10   the purchasers will likely be low, increasing the likelihood of confusion.” Dep Corp.
 11   v. Opti-Ray, Inc., 768 F. Supp. 710, 716 (C.D. Cal. 1991). “[T]he standard of care to
 12   be exercised by the reasonably prudent purchaser will be equal to that of the least
 13   sophisticated consumer.” Goto.com, 202 F.3d at 1209; Stark v. Diageo Chateau &
 14   Estate Wines Co., 907 F. Supp. 2d 1042, 1065 (N.D. Cal. 2012). And “virtually no
 15   amount of consumer care can prevent confusion where two entities have the same
 16   name.” Electropix, 178 F. Supp. 2d at 1131.
 17         Here, the parties’ brands are centered on the same name. Further, the skincare
 18   products at issue are inexpensive, ranging between $10 and $60. [Mot. Ex. A ¶ 6;
 19   Mot. Ex. B, Att. 3] While consumers certainly exercise some care in choosing
 20   skincare items, the relatively low cost of the parties’ goods indicates that—unlike with
 21   MRI machines or high-end computer programming services, for example—the degree
 22   of care here is relatively low. This factor thus favors Thrive and finding a likelihood
 23   of confusion. See, e.g., Stark, 907 F. Supp. 2d at 1065 (wine purchasers exercised low
 24   degree of care, supporting finding of confusion).
 25                      g.     Expansion of product lines favors Thrive
 26         Where “the parties already compete to a significant degree because they sell
 27   related products and use similar marketing channels, this factor is relatively
 28   unimportant to the likelihood of confusion analysis.” Fiji Water Co., LLC v. Fiji

                                                 19
         PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 25 of 30 Page ID #:58



  1   Mineral Water USA, LLC, 741 F. Supp. 2d 1165, 1183 (C.D. Cal. 2010). Here, the
  2   parties are direct competitors in the skincare market. Thrive also has concrete plans to
  3   expand its offerings in the personal grooming market—as evidenced by its pending
  4   trademark application. [Mot. Ex. A, Att. 2] The parties will thus continue to be direct
  5   competitors and there is “potential for even more direct competition between the two
  6   lines in the future.” Glow, 252 F. Supp. 2d at 1001. This factor therefore favors
  7   Thrive. See id.; Stark, 907 F. Supp. 2d at 1064.
  8                       h.     LBL uses THRIVE SKIN marks with full knowledge of
                                 Thrive’s rights in the THRIVE Marks
  9
 10         This factor favors the plaintiff where the alleged infringer used or adopted its
 11   mark with knowledge, actual or constructive, that it was another’s trademark.
 12   Brookfield, 174 F.3d at 1059. While an intent to confuse consumers is not required for
 13   a finding of trademark infringement, see GoTo.com, 202 F.3d at 1208, intent to
 14   confuse has been inferred when a defendant has actual knowledge of the existence of
 15   plaintiff or where a defendant continues using a mark after it became aware of the
 16   plaintiff’s registered mark. See Brooklyn Brewery, 156 F. Supp. 3d at 1184; SunEarth,
 17   Inc. v. Sun Earth Solar Power Co., 846 F. Supp. 2d 1063, 1080 (N.D. Cal. 2012)
 18         Since 2014, LBL has filed at least 37 federal trademark applications for its
 19   many vitamin supplement, shake mix, and skin patch products. [Mot. Ex. B, Att. 20]
 20   LBL trumpeted that it had made $2 million on sales of its THRIVE SKIN products in
 21   the first few hours after their release in what it stated was its “largest product launch in
 22   the company’s seven-year history.” [Id., Att. 11] Surely, LBL considers its THRIVE
 23   SKIN line a valuable brand worth protecting. Despite having a plethora of trademark
 24   registrations for its other products, LBL never filed a trademark application for
 25   THRIVE SKIN—the launch of which it called an “historic moment for Le-Vel.” [Id.]
 26   The most reasonable inference here is that LBL did not apply for a trademark
 27   registration for this particular brand because it knew it would be rejected due to the
 28   existing THRIVE Mark registrations.

                                                  20
         PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 26 of 30 Page ID #:59



  1         On October 27, 2020, after discovering LBL’s use of the identical mark, Thrive
  2   wrote a letter to LBL demanding that it cease infringing Thrive’s THRIVE trademark
  3   rights. [Id., Att. 21] Over the course of the next few months, letters and emails were
  4   exchanged between the parties’ counsel as the parties diligently attempted to resolve
  5   the matter. [Id., Atts. 21-22] Despite LBL being on notice of the incontestable
  6   THRIVE Mark for at least five months to date, it has not curtailed its use of the
  7   identical mark. [Id. ¶ 27] Even if LBL initially adopted its mark in good faith, no good
  8   faith excuse could possibly exist after LBL received the 2020 cease-and-desist letter.
  9                      i.     Balancing the factors favors likelihood of confusion
 10         For the reasons discussed above, and particularly in the Ninth Circuit’s Pom
 11   opinion, the majority of factors weigh in favor of a finding of likelihood of confusion
 12   and no factor weighs against that conclusion. Moreover, the finding is particularly
 13   strong on the three factors that courts have found most important—similarity of the
 14   marks, relatedness of the goods, and use of similar marketing channels. See
 15   GoTo.com, 202 F.3d at 1205; Brookfield, 174 F .3d at 1054. Thus, it is highly likely
 16   that Thrive will prevail on its trademark infringement claims.
 17         C.     Irreparable Harm to Thrive is Presumed and Can Be Shown
 18         Because Thrive has shown it is likely to succeed on the merits, the Court must
 19   presume Thrive will suffer irreparable harm if injunctive relief is not granted. See 15
 20   U.S.C. § 1116(a) (as amended by the TMA). Thrive is not required to independently
 21   demonstrate irreparable harm to obtain a preliminary injunction. LGS Architects, 434
 22   F.3d at 1155-56. The Court should grant a preliminary injunction on this basis alone.
 23   See Brookfield, 174 F.3d at 1066.
 24         However, the facts also support that Thrive will indeed suffer irreparable harm
 25   without an injunction. “Trademarks serve as the identity of their owners and in them
 26   resides the reputation and goodwill of their owners.” Seed Servs., Inc. v. Winsor
 27   Grain, Inc., 868 F. Supp. 2d 998, 1005 (E.D. Cal. 2012). “Thus, if another person
 28   infringes the marks, that person borrows the owner’s reputation, whose quality no

                                                 21
         PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 27 of 30 Page ID #:60



  1   longer lies within the owner’s control.” Id. “[T]he injury caused by the presence of
  2   infringing products in the market—such as lost profits and customers, as well as
  3   damage to goodwill and business reputation—will often constitute irreparable injury.”
  4   Starbucks Corp. v. Heller, No. CV 14-01383-MMM, at *14 (C.D. Cal. Nov. 26,
  5   2014). “Evidence of threatened loss of prospective customers or goodwill certainly
  6   supports a finding of the possibility of irreparable harm.” Stuhlbarg Int’l Sales v. John
  7   D. Brush Co., 240 F.3d 832, 841 (9th Cir. 2001) “The loss of control over one’s
  8   trademarks, reputation, and goodwill is ‘a quintessentially irreparable injury.’”
  9   Vineyard House, No. 4:19-cv-01424-YGR, at *22-23 (quoting Adidas Am., Inc. v.
 10   Skechers USA, Inc., 149 F. Supp. 3d 1222, 1249 (D. Or. 2016); see also McCarthy on
 11   Trademarks, § 30:47.70 (“A likelihood of damage to reputation is by its nature
 12   ‘irreparable.’ Like trying to un-ring a bell, trying to ‘compensate’ after the fact for
 13   damage to business goodwill and reputation cannot constitute a just or full
 14   compensation.”). “Irreparable harm is especially likely in a trademark case because of
 15   the difficulty of quantifying the likely effect on a brand of a nontrivial period of
 16   consumer confusion (and the interval between the filing of a trademark infringement
 17   complaint and final judgment is sure not to be trivial).” Kraft Foods Grp. Brands LLC
 18   v. Cracker Barrel Old Country Store, Inc., 735 F.3d 735, 741 (7th Cir. 2013).
 19         Here, the evidence shows Thrive is likely to suffer a significant degree of
 20   irreparable harm to its brand, reputation, goodwill, and customer base if a preliminary
 21   injunction is not granted and LBL’s infringement of the THRIVE Marks is allowed to
 22   continue. Since its inception, Thrive has focused on building an impeccable reputation
 23   for selling all-natural, organic skincare products that are made through regenerative
 24   business methods that grow the environment and community. [Mot. Ex. A ¶¶ 7-9, 13-
 25   15, 21, 27] Thrive’s business is built on its quality and its story. Thrive has spent a
 26   significant amount of money and time building and maintaining this perception among
 27   consumers. [Id.] Allowing LBL to sell skincare products with a trademark that is
 28   confusingly similar to Thrive’s marks “jeopardizes [Thrive’s] ability to obtain a

                                                  22
         PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 28 of 30 Page ID #:61



  1   reasonable return on this substantial investment.” Fiji Water, 741 F. Supp. 2d at 1182-
  2   83 (enjoining sales of VITI bottled water due to confusion with FIJI water).
  3         Even more concerning, LBL is interfering with and limiting Thrive’s ability to
  4   control the reputation of Thrive’s brand and the perception of Thrive’s skincare
  5   products and business. See id. LBL is an MLM company that has a terrible reputation
  6   for selling basic products such as multivitamins based on overblown claims of
  7   medical benefit and questionable testimonials. [Mot. Ex. B, Atts. 4-10] That stands in
  8   stark contrast to Thrive’s impeccable reputation for quality and responsibility. [Mot.
  9   Ex. A ¶ 27] In addition, LBL’s THRIVE SKIN products are not organic and contain
 10   synthetic ingredients and ingredients that can damage the environment, which Thrive
 11   refuses to use in its THRIVE skincare products. [Id. ¶ 26]
 12         By “borrowing” the THRIVE Marks, LBL is “impair[ing] [Thrive’s] control
 13   over its reputation.” Ossur hf v. Manamed Inc., 331 F. Supp. 3d 1005, 1017 (C.D. Cal.
 14   2017) (finding irreparable harm where defendant used mark “Offloader One” for knee
 15   braces, which was substantially similar to plaintiff’s “Unloader One” mark for the
 16   same products). As such, LBL’s Infringing Products, which are being sold through a
 17   growing number of sources, are likely to cause actual irreparable and imminent harm
 18   to Thrive. [Mot. Ex. A ¶ 27]; see also Fiji Water, 741 F. Supp. 2d at 1183 (“If VITI
 19   continues to introduce its infringing product into the marketplace, FIJI will
 20   undoubtedly have great difficulty maintaining and restoring its reputation and
 21   goodwill with the public, many of whom are already confused.”) (citing 5 McCarthy
 22   on Trademarks § 30:47 (4th ed. 2010) (“[I]f an infringer’s product is of poor quality,
 23   or simply not worth the price, a more lasting, but not readily measurable injury may
 24   be inflicted on the plaintiff’s reputation in the market.’ A likelihood of damage to
 25   reputation is by its nature ‘irreparable.’”)). A preliminary injunction against LBL will
 26   protect Thrive from continuing to suffer such irreparable harm. See id.
 27         D.     The Balance of Hardships Favors Thrive
 28         LBL will suffer no unwarranted hardship by the issuance of a preliminary

                                                 23
         PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 29 of 30 Page ID #:62



  1   injunction, while the harm to Thrive without one is great. “Where the only hardship
  2   that the defendant will suffer is lost profits from an activity which has been shown
  3   likely to be infringing,” no equitable considerations support defendants. Cadence
  4   Design Sys. v. Avant! Corp., 125 F.3d 824, 829 (9th Cir. 1997) (“[A] defendant who
  5   knowingly infringes another’s copyright cannot complain of the harm that will befall
  6   it when properly forced to desist from its infringing activities.”). Further, LBL’s
  7   “product is relatively new, so they will not suffer as much from having to change its
  8   trademark.” Ossur, 331 F. Supp. 3d at 1017.
  9         E.     The Public Interest Favors an Injunction
 10         “The public interest favors a preliminary injunction where, as here, the plaintiff
 11   has shown a likelihood of confusion.” Fiji Water, 741 F. Supp. 2d at 1183; see also
 12   Ossur, 331 F. Supp. 3d at 1017. “An injunction that prevents consumer confusion in
 13   trademark cases, as this injunction does, serves the public interest.” Am. Rena Int’l
 14   Corp. v. Sis-Joyce Int’l Co., 534 F. App’x 633, 5 (9th Cir. 2013) “The public interest
 15   in preventing trademark infringement is avoiding confusion in the marketplace. ” Seed
 16   Servs., 868 F. Supp. 2d at 1005. In addition, “[p]rotecting the enjoyment of [a]
 17   trademark is a valid public interest.” Id. at 1006. Here, there exists a high likelihood of
 18   consumer confusion from LBL selling identical products to Thrive under identical
 19   marks. Thus, the public interest is strongly served by an injunction.
 20         F.     Bond, If Any, Should Be Modest
 21         “Rule 65(c) invests the district court with discretion as to the amount of security
 22   required, if any.” Johnson v. Couturier, 572 F.3d 1067, 1086 (9th Cir. 2009) (internal
 23   quotation marks omitted). Moreover, a high likelihood of success on the merits favors
 24   a “minimal bond or no bond at all.” Van De Kamp v. Tahoe Reg’l Planning Agency,
 25   766 F.2d 1319, 1326 amended, 775 F.2d 998 (9th Cir. 1985); see also Ossur, 331 F.
 26   Supp. 3d at 1017 (finding a “modest bond appropriate” and setting bond at $10,000
 27   where plaintiff proved high likelihood of success on trademark infringement claims).
 28         Thrive has shown a high likelihood of success on the merits of its claims,

                                                  24
         PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
Case 2:21-cv-02022-DOC-KES Document 8-1 Filed 03/05/21 Page 30 of 30 Page ID #:63



  1   making “a modest bond appropriate.” Id. In addition, any damage to LBL would be
  2   limited, as it has the ability to repackage its products under a noninfringing mark and
  3   resell them. See Moroccanoil, Inc. v. Zotos Int’l, Inc., 230 F. Supp. 3d 1161, 1179
  4   (C.D. Cal. 2017) (“the Court declines to order ‘buy back’ costs since it appears
  5   [defendant] may recoup such amounts if it resumes selling its product with a non-
  6   infringing trade dress”); Fiji Water, 741 F. Supp. 2d at 1183 (same). Finally, LBL is
  7   relatively new in the skincare market and the bulk of its business consists not of
  8   skincare products but of supplements, shake mix, and topical patches. Thus, its
  9   business will not be significantly impeded by an injunction. For all of these reasons,
 10   Thrive requests that the Court either require no bond or set the amount at $10,000.
 11                                         Conclusion
 12         For the foregoing reasons, Thrive respectfully requests that the Court enter the
 13   concurrently-filed Proposed Order enjoining LBL’s further infringement of the
 14   THRIVE Marks.
 15
 16   Dated: March 5, 2021                   Respectfully submitted
 17                                           THE MCARTHUR LAW FIRM, PC
 18
                                              By /s/ Stephen C. McArthur
 19
                                             Stephen C. McArthur
 20                                          Thomas E. Dietrich
 21                                          Attorneys for Plaintiff Thrive
                                             Natural Care, Inc.
 22
 23
 24
 25
 26
 27
 28

                                                 25
         PLAINTIFF’S OPENING BRIEF IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
